     Case 2:85-cv-04544-DMG-AGR Document 1015 Filed 10/26/20 Page 1 of 4 Page ID
                                     #:41661


 1   JEFFREY BOSSERT CLARK
 2   Acting Assistant Attorney General
     WILLIAM C. PEACHEY
 3   Director, District Court Section
 4   Office of Immigration Litigation
     WILLIAM C. SILVIS
 5   Assistant Director, District Court Section
 6   Office of Immigration Litigation
     SARAH B. FABIAN
 7   Senior Litigation Counsel, District Court Section
 8
     Office of Immigration Litigation
           P.O. Box 868, Ben Franklin Station
 9         Washington, D.C. 20044
10
           Tel: (202) 532-4824
           Fax: (202) 305-7000
11         Email: sarah.b.fabian@usdoj.gov
12
     Attorneys for Defendants
13

14
                       UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     JENNY LISETTE FLORES; et al.,           )   Case No. CV 85-4544
16                                           )
17           Plaintiffs,                     )   SIXTH SUPPLEMENT TO
                                             )   DEFENDANTS’ RESPONSE TO
18                v.                         )   JUNE 25, 2020 AMICUS BRIEF
19                                           )
     WILLIAM P. BARR, Attorney               )
20   General of the United States; et al.,   )
21                                           )
             Defendants.                     )
22                                           )
23
                                             )

24

25

26
     Case 2:85-cv-04544-DMG-AGR Document 1015 Filed 10/26/20 Page 2 of 4 Page ID
                                     #:41662


 1         On June 26, 2020, the Court ordered that “Defendants may respond to the
 2
     amicus brief [Doc. # 831] by July 2, 2020.” ECF No. 833 at ¶ 3. In accordance with
 3

 4   the Court’s order, on July 2, 2020, Defendants filed a response from Ms. Deane

 5   Dougherty, the Juvenile Coordinator for U.S. Immigration and Customs
 6
     Enforcement (“ICE”). See ECF No. 838. That response explained that “ICE has been
 7

 8
     reporting any positive test results to the Court in O.M.G. v. Wolf, 1:20-cv-00786-

 9   JEB (D.D.C filed March 21, 2020),” and attached the reports submitted to the
10
     O.M.G. Court as of July 2, 2020. See Response of Deane Dougherty, ECF No. 838-
11

12
     1, at 2 and attachments.

13         Defendants have continued to submit updates to that Court, and have
14
     supplemented their July 2, 2020 filing to this Court with additional reports filed in
15
     O.M.G. through September 25, 2020. Defendants stated that they will continue to
16

17   update this Court regarding the reports filed in O.M.G. Accordingly, attached hereto
18
     are the additional reports filed in O.M.G. through October 23, 2020.
19
     ///
20

21   ///
22
     ///
23

24

25

26

                                              1
     Case 2:85-cv-04544-DMG-AGR Document 1015 Filed 10/26/20 Page 3 of 4 Page ID
                                     #:41663


 1
     DATED:     October 26, 2020       Respectfully submitted,
 2

 3
                                       JEFFREY BOSSERT CLARK
                                       Acting Assistant Attorney General
 4

 5
                                       WILLIAM C. PEACHEY
                                       Director, District Court Section
 6                                     Office of Immigration Litigation
 7
                                       WILLIAM C. SILVIS
 8                                     Assistant Director, District Court Section
                                       Office of Immigration Litigation
 9

10                                     /s/ Sarah B. Fabian
                                       SARAH B. FABIAN
11
                                       Senior Litigation Counsel
12                                     Office of Immigration Litigation
                                       District Court Section
13
                                       P.O. Box 868, Ben Franklin Station
14                                     Washington, D.C. 20044
                                       Tel: (202) 532-4824
15
                                       Fax: (202) 305-7000
16                                     Email: sarah.b.fabian@usdoj.gov
17
                                       Attorneys for Defendants
18

19

20

21

22

23

24

25

26

                                          2
     Case 2:85-cv-04544-DMG-AGR Document 1015 Filed 10/26/20 Page 4 of 4 Page ID
                                     #:41664


 1                               CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on October 26, 2020, I served the foregoing pleading

 4   and attachments on all counsel of record by means of the District Clerk’s CM/ECF
 5
     electronic filing system.
 6

 7

 8                                               /s/ Sarah B. Fabian
 9                                               SARAH B. FABIAN
                                                 U.S. Department of Justice
10                                               District Court Section
11                                               Office of Immigration Litigation

12                                               Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
